NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments
The Amendment filed 01/06/2022 has been entered. Claims 8 & 16 have been cancelled. Claim 21-22 are newly added.  Claims 1-7, 9-15, 17-22 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 10/06/2021.
With regards to the arguments towards the interpretation of “a fuel oxygen reduction unit” as invoking 35 U.S.C. 112(f) in the Remarks filed 01/06/2022, pg. 8, the arguments have been fully considered and are persuasive. The interpretation of the limitation in the claims as invoking 35 U.S.C. 112(f) is withdrawn.

Allowable Subject Matter
Claims 1-7, 9-15, 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1 & 18, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a method of operating a fuel system for an aeronautical gas turbine engine, including operating a fuel oxygen reduction unit to reduce an oxygen content of a volume of fuel remaining in a fuel nozzle after ceasing providing the flow of fuel to the fuel nozzle, with the fuel oxygen reduction unit having a maximum fuel flowrate capacity that is less than a cruise condition flowrate of fuel.
 Regarding independent claim 21, the closest prior art fails to teach or make obvious in combination with other claimed limitations, a method of operating a fuel system of an aeronautical gas turbine engine, including providing a flow of fuel during a wind down condition and operating a fuel oxygen reduction unit during the wind down condition to reduce an oxygen content of fuel remaining in the fuel nozzle after ceasing fuel flow to the nozzle to a first value; 
	The closest prior art includes Williams (US 2015/0204244), which teaches a system and method for selectively deoxygenating stored fuel, including during a wind down condition such that deoxygenated fuel remains in a fuel nozzle after fuel flow is ceased towards the nozzle.  Williams fails to teach or suggest the fuel oxygen reduction unit having a maximum fuel flowrate capacity that is less than a fuel flowrate during cruise condition of the gas turbine engine.  Williams is also silent on second and third values of oxygen content for respective second and third flows of fuel during high power and low power operations as claimed.
Claims 2-7, 9-15, 17, 19, 20 & 22 are allowable for the same reasons as claims 1, 18 & 21, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444. The examiner can normally be reached M-F 9am-6pm PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALAIN CHAU/Primary Examiner, Art Unit 3741